Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephany Smalls on 8-5-21.

The application has been amended as follows: 
The title has been changed to:
--- A METHOD FOR PRODUCING PHOTORECEPTOR CELLS, RETINAL PIGMENTED EPITHELIAL CELLS, AND RETINAL ORGANOIDS---.

Claims 1-23, 25, 27, 29, 30-33, 35-47, 49, 50 have been canceled. 
24. A method for producing photoreceptor cells, retinal pigmented epithelial cells (RPEs) and retinal organoids from human pluripotent stem cells, the method comprising: 
A) culturing human pluripotent stem cells in a first media comprising pluripotent stem cell media and Y27632 such that non-adherent embryoid bodies (EBs) are obtained; 
B) maintaining the non-adherent EBs obtained in step A) in a second medium for 3-5 days, the second medium comprising DMEF/F12, knock out serum replacement (KOSR), sodium pyruvate, sodium bicarbonate, HEPES buffer, non-essential amino acids, insulin growth factor 1 (IGF1), N1 media supplements, activin A, nicotinamide, 4-(1,3,3a,4,7,7a-Hexahydro-1,3-dioxo-4,7-methano-2H- isoindol-2-yl)-N-8-quinolinyl-Benzamide, 4-[4-(1,3-benzodioxol- 5-yl)-5-pyridin-2-yl-1H-imidazol-2-yl]benzamide, and 4-(6-(4-2Application No. 16/340,185Docket No.: 689370-2US(PD025817USNP)(piperazin-1-yl)phenyl)pyrazolo[1,5-a]pyrimidin-3-yl)quinoline; 
C) culturing the non-adherent EBs obtained in step B) in the second medium on plates coated with an extracellular matrix for 4-8 days such that adherent EBs are obtained; 
D) culturing the adherent EBs obtained in step C) in a third medium for 5-20 days such that neural rosettes and cells other than neural rosettes are obtained, wherein the third medium comprises: DMEM/F12, KOSR, sodium pyruvate, sodium bicarbonate, HEPES buffer, non-essential amino acids, and N1 media supplement; 
E) selecting and culturing the neural rosettes obtained in step D) in the presence of the third medium, Y27632, DAPT, and SUS5402 on plates coated with extracellular matrix such that photoreceptor progenitors are obtained; 
F) culturing the photoreceptor progenitors obtained in step E) in the third medium for 8-12 weeks such that photoreceptor cells are obtained; 
G) culturing the cells other than neural rosettes obtained in step D) in the third medium for 5-7 days such that RPE progenitors are obtained; 

I) maintaining the non-adherent EBs obtained in step B) in the second medium for 8-10 days; 
J) culturing the non-adherent EBs obtained in step I) in the third medium for 8-12 weeks such that retinal organoids are obtained. 

26. The method according to claim 24, wherein step A) is performed by: 
i) culturing human pluripotent cells in a first media comprising pluripotent stem cell media on an extracellular matrix until confluence. 
ii) detaching the cells obtained in step A) i); and
iii) culturing the cells obtained in step A) ii) in the first medium on a non-adherent culture plate and Y27632 such that non-adherent EBs are obtained. 

28. The method according to claim 26, wherein the non-adherent EBs obtained in step A) iii) are maintained in the first medium and Y27632 for 24-48 hours. 

34. The method according to claim 24, wherein the extracellular matrix of step C) and step E) is vitronectin. 

48. The method according to claim 26, wherein the extracellular matrix of step A) i) is vitronectin. 

Support for claim 24 is as follows:
Step A) “culturing human pluripotent cells in a first media comprising pluripotent stem cell media and Y27632 such that non-adherent embryoid bodies (EBs) are obtained” has support on pg 23-24, Example 1, para 85 (“seeded onto non-adherent suspension culture plates forming forced aggregates of embryoid bodies (EB) in modified medium A” (middle of pg 24)) taken with pg 20, para 74, which describes mTESR or E8 as Medium A. mTESR and E8 were well-known pluripotent stem cell media known in the art at the time of filing. 

Step B) “maintaining the non-adherent EBs obtained in step A) in a second medium for 3-5 days, the second medium comprising DMEF/F12, knock out serum replacement (KOSR)…” has support on pg 23-24, Example 1, para 85 (“EBs or adherent cultures were then shifted gradually to medium B in suspension and media was changed every day for 3-5 days” (2nd to last sentence of paragraph 85) taken with pg 20-21, paragraphs 75-76 which describe Medium B. 

Step C) “culturing the non-adherent EBs obtained in step B) in the second medium on plates coated with an extracellular matrix for 4-8 days such that adherent EBs are obtained” has support on pg 25, Example 3, paragraph 86 (“suspension type EBs or adherent cultures of step (d) in Example 1 were transferred on 2% VTN (in medium B) coated tissue culture plates to form adherent EBs. The cells were cultured in modified medium B for 2 more days with media change every day. After 4-7 days…”). 

Step D) “culturing the adherent EBs obtained in step C) in a third medium for 5-20 days such that neural rosettes [are obtained]” has support on pg 25, para 86 (“Upon confluency between 5-10 days in Medium C, neural rosette like structures were selected using Stem Diff Neural rosette selection reagent”). The concept of obtaining “cells other than neural rosettes” has support on pg 25, Example 4, paragraph 87 (“The remaining cells (epithelial like retinal progenitor cells) that were left in the parent plate in Example 2, post selection of neural rosette like structures were re-plated and continued for 5-7 days in Medium C”). The third medium has support on pg 21-22, paragraph 80. 

Step E) “culturing the neural rosettes obtained in step D) in the presence of the third medium, Y27632, DAPT, and SUS5402 on plates coated with extracellular matrix such that photoreceptor progenitors are obtained” has support on pg 25, Example 3, para 86 (“The [neural rosettes] were then plated on 2% VTN coated 12 well dish in modified Medium C and cultured till they attained confluency to obtain photoreceptor progenitors” taken with “modified medium C” described on pg 21-22, paragraph 80. 

Step F) “culturing the photoreceptor progenitors obtained in step E) in the third medium for 8-12 weeks such that photoreceptor cells are obtained” has support on pg 25, Example 3, paragraph 86 (“PR progenitors were further grown and expanded in Medium C and passaged for 12 weeks to obtain photoreceptor cells”). 



Step H) “culturing the RPE progenitors obtained in step G) in a fourth medium such that RPE are obtained, wherein the fourth medium comprises MEMα modified, KOSR…” has support on pg 25, Example 4, paragraph 88 (“The cells were then transferred to Medium D and grown for another 30 days to form matured retinal epithelial cells”) taken with pg 22, para 81, which describes Medium D. 

Step I) “maintaining the non-adherent EBs obtained in step B) in the second medium for 8-10 days” has support on pg 24, Example 2 (“The suspension type EBs of step (d) in Example 1 were grown for another 7 days”). 

Step J) culturing the EBs obtained in step I) in the third medium for 8-12 weeks such that retinal organoids are obtained” has support on pg 25, Example 2 (“EBs were then transferred in medium C and cultured as suspension for 12 weeks with alternate day media change to form 3D retinal organoids or 3D optic cups”). 


“detaching the cells obtained in step A) i)” has support on pg 24 (“On attaining about 80% confluence, the cells were treated with pre-warmed dissociation enzyme (accutase) at lml/10cm2 and placed in incubator for 3 minutes”). 
“culturing the cells obtained in step A) ii) in the first medium on a non-adherent culture plate and Y27632 such that non-adherent EBs are obtained” has support on pg 24 (“seeded onto non-adherent suspension culture plates forming forced aggregates of embryoid bodies (EB) in modified medium A”). 

Support for claim 28 is as follows: “wherein the non-adherent EBs obtained in step A) iii) are maintained in the first medium and Y27632 for 24-48 hours” has support on pg 24 (“The cells were maintained in modified medium A for 24-48 hours with media change within 24-hour interval”). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Written Description

Enablement
The rejection of claims 24-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment 
Indefiniteness
The rejection of claims 24-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 102
The rejection of claims 24, 25, 26, 28, 29, 34, 35, 38-46 under 35 U.S.C. 102a1 as being anticipated by Osakada (J. Cell Sci., 2009, Vol. 122, pg 3169-3179) has been withdrawn in view of step A)ii), now step B, of claim 24 as newly amended which requires using compounds 1, 2, and 3. 
Claim Rejections - 35 USC § 103
The rejection of claims 24-29, 34, 35, 38-46 under 35 U.S.C. 103 as being unpatentable over Osakada (J. Cell Sci., 2009, Vol. 122, pg 3169-3179) in view of Hikita (9850463) has been withdrawn in view of step A)ii), now step B, of claim 24 as newly amended which requires using compounds 1, 2, and 3. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632